Citation Nr: 1313617	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-39 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record indicates that a remand is necessary to allow for further development of the claim.  Specifically, the Board determines that there are outstanding VA treatment records that must be obtained and that another VA examination should be scheduled.  

With respect to the records, the Board observes that the July 2012 supplemental statement of the case shows that VA treatment records through April 2010 had been reviewed.  However, the Veteran's representative stated in an April 2013 submission that there were outstanding relevant treatment records from the Veteran's ENT physician, Dr. Grayson.  Thus, all VA treatment records from within the Salem VA Medical Center (VAMC) dated from April 2010 forward should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, the most recent VA examination was performed in December 2008, over four years ago, and the Board finds that it is insufficient for assessing the current severity of the Veteran's hearing loss.  Therefore, the Veteran should be afforded another VA audiological evaluation.  
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all treatment records dated from April 2010 to the present from the Salem VAMC and all associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his hearing loss.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is also requested to discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities. 

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claim.  See 38 C.F.R. 
§§ 3.158, 3.655 (2012).

4. After completing the above actions, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


